COURT OF APPEALS OF VIRGINIA


              Present: Judges Petty, Athey and Senior Judge Clements
UNPUBLISHED



              ALAIDA L. JONES
                                                                              MEMORANDUM OPINION*
              v.     Record No. 1481-19-2                                         PER CURIAM
                                                                                  APRIL 21, 2020
              CHESTERFIELD COUNTY PUBLIC SCHOOLS AND
               CHESTERFIELD COUNTY SCHOOL BOARD


                            FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                               (Alaida Jones, on brief), pro se.

                               (Megan Kerwin Clark; Whitt & Del Bueno, PC, on brief), for
                               appellees.


                     Alaida Jones (hereinafter “claimant”) appeals a decision of the Workers’ Compensation

              Commission (“the Commission”) on August 21, 2019, denying her claim for a back injury in

              addition to the award of temporary disability and medical benefits for other injuries1 she received

              in connection with a fall at her workplace on September 17, 2018. She seeks “back wages,

              related bills, future surgery and permanent disability” for injuries she claims to have suffered

              from the fall. Claimant asserts that “too much weight was given to eyewitnesses” over the

              medical evidence. Specifically, she asserts that the deputy commissioner erred by adopting the

              testimony given by Diana Gustinis because that testimony was not credible. Claimant also



                     *
                         Pursuant to Code § 17.1-413, this opinion is not designated for publication.
                     1
                        The Commission affirmed the deputy commissioner’s award of benefits for total
              disability from September 18, 2018 to September 20, 2018, and medical benefits for injuries to
              the claimant’s right knee, right wrist, neck, right ankle, and right hip. It noted further that
              claimant did not seek review of the deputy commissioner’s decision that she did not injure her
              right shoulder, rib cage, or head in the fall. Thus, the Commission did not address that aspect of
              the deputy commissioner’s ruling.
contends that the deputy commissioner erred because she “overlooked one set of medical data

and relied on one set of discovery medical notes from five years ago when there were more

relevant and timely medical notes and medical tests available.” Third, claimant argues that the

deputy commissioner “overlooked” Code § 65.2-509 of the Workers’ Compensation Act.

Finally, she maintains that the deputy commissioner “overlooked Worker’s Compensation Rule

1.8-B.”

          Our appellate jurisdiction does not extend to decisions made by deputy commissioners;

rather, we are limited to reviewing “final decision[s] of the Virginia Workers’ Compensation

Commission[.]” Code § 17.1-405(2). Claimant does not assign error to any ruling by the

Commission. Accordingly, there is no ruling that lies within our jurisdiction to review. Even

assuming that the opening brief assigned error to the Commission’s rulings, however, it does not

state where in the record the issues in the assignments of error were preserved2 for appeal, as

required by Rule 5A:20(c), or the governing standard of review for each assignment of error, as

required by Rule 5A:20(e).

          “[W]hen a party’s failure to strictly adhere to the requirements of Rule 5A:20(e) is

significant, the Court of Appeals may . . . treat a[n assignment of error] as waived.” Atkins v.

Commonwealth, 57 Va. App. 2, 20 (2010) (quoting Parks v. Parks, 52 Va. App. 663, 664

(2008)). A pro se litigant “is no less bound by the rules of procedure and substantive law than a

defendant represented by counsel.” Townes v. Commonwealth, 234 Va. 307, 319 (1987); see

also Francis v. Francis, 30 Va. App. 584, 591 (1999) (“Even pro se litigants must comply with

the rules of court.”). Here, we find that claimant’s failure to comply with Rule 5A:20 is




          2
          Claimant provides no citation to the record for the first two assignments of error, and
she cites respectively to pages 1 and 2 of her appendix for the third and fourth assignments.
Pages 1 and 2 of the appendix contain the deputy commissioner’s opinion.
                                                -2-
significant. See Jay v. Commonwealth, 275 Va. 510, 520 (2008). Claimant was provided with

an opportunity to cure the defects in her opening brief and failed to do so.3

       Accordingly, we summarily affirm the Commission’s decision. See Code § 17.1-403;

Rule 5A:27.

                                                                                     Affirmed.




       3
        Claimant filed her original opening brief and appendix on December 19, 2019. After
being advised that her brief was not compliant with the Rules of Court, she filed an amended
opening brief on April 2, 2020.
                                               -3-